



Exhibit 10.1


EXECUTION VERSION




NOTES PURCHASE AGREEMENT


This notes purchase agreement (this "Agreement") is made and entered into as of
May 10, 2019 (the "Closing Date") by and among Full House Resorts, Inc., a
Delaware corporation (the "Company"), the Guarantors (as defined herein) and
Sagard Credit Partners, LP and certain entities named in the Confidential Letter
(as defined below) for which Pacific Investment Management Company LLC is an
investment manager or advisor (the "Purchasers").


Preliminary Statement


Subject to the terms and conditions contained herein, the Company will authorize
the issuance and sale of, and issue and sell, and the Purchasers will purchase
$10,000,000 aggregate principal amount of the Company's Senior Secured Notes due
2024 (the "Notes").


The Notes will be issued pursuant to (i) the Indenture, dated as of February 2,
2018 (as amended, restated, supplemented or otherwise modified prior to the date
hereof, the "Indenture"), by and among the Company, the Guarantors (as defined
below) and Wilmington Trust, National Association, as trustee (in such capacity,
the "Trustee") and as collateral agent for the Secured Parties (as defined
below) (in such capacity, the "Collateral Agent") and (ii) a resolution of the
board of directors of the Company and an officer's certificate, each dated on or
before the Closing Date (as defined below). The Notes will form part of the same
series as the existing Senior Secured Notes due 2024 (the "Original Notes"), of
which an aggregate of $100,000,000 principal amount was issued by the Company on
February 2, 2018, and will be treated as a single class together with the
Original Notes for all purposes under the Indenture.


All capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Indenture (as defined below).


Agreement


The parties hereto, intending to be legally bound, agree as follows:


ARTICLE 1
SALE OF AND TERMS APPLICABLE TO THE NOTES


1.1    Purchase, Sale and Delivery of the Notes. Subject to the terms and
conditions of this Agreement on the Closing Date, the Company will issue and
sell to the Purchasers, the Notes and each of the Purchasers will purchase the
principal amount of Notes as set forth in a confidential letter, dated as of the
Closing Date, by and among the Company, the Guarantors and the Purchasers (the
"Confidential Letter"), at the aggregate purchase price of $9,901,000 (the
"Purchase Price").


In consideration for the Purchase Price, at the Closing, the Company agrees to
issue to the Purchasers (or their respective Affiliates, agents or custodians as
directed) the Notes. The Purchasers understand that the Company is under no
obligation to issue the Notes to the Purchasers unless the Company accepts and
signs this Agreement.


ARTICLE 2







--------------------------------------------------------------------------------





CLOSING; DELIVERY


2.1     Closing. The closing ("Closing") of the purchase and sale of the Notes
hereunder shall be held at the offices of Shearman & Sterling LLP, located at
599 Lexington Avenue, New York, NY 10022, at 9:30 a.m. New York City time, on
the Closing Date, or at such other time and place as the Company may direct.


2.2     Delivery. The Company and the Guarantors, as applicable, have previously
executed and delivered to the Purchasers and certain other parties, the
Indenture, the Security Agreement, the Mortgages, the Intellectual Property
Security Agreement, the Assignments of Entitlement and the Environmental
Indemnity Agreements (each of the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, the Assignments of Entitlement, and
the Environmental Indemnity Agreements, a "Security Document" and, together with
the Indenture, the Notes, the Guarantees and the Fee Letters, the "Transaction
Agreements").


At the Closing, the Notes shall be delivered by the Company through the
facilities of The Depository Trust Company ("DTC") and the Purchase Price shall
be paid by the Purchasers in immediately available funds to the account(s)
specified by the Company to the Purchasers. The Notes shall be evidenced by one
or more certificates in global form held by the nominee of DTC for the account
of the Purchasers (or their respective agents or custodians as directed) and
having an aggregate principal amount corresponding to the aggregate principal
amount of the Notes.


2.3     Conditions to Obligations of the Purchasers and the Company. The
obligations of the parties hereto are subject to the satisfaction, at or prior
to the Closing, of the following conditions precedent:


(a)    the representations and warranties of the Company and the Guarantors
contained in Article 3 hereof and of the Purchasers contained in Article 4
hereof shall be true and correct as of the Closing Date in all material respects
(or true and correct in all respects, if such representation or warranty
contains any materiality qualifier, including references to "material" or
"Material Adverse Effect");


(b)    all agreements set forth in the blanket representation letter of the
Company to DTC relating to the approval of the Notes by DTC for "book entry"
transfer shall have been complied with and the acceptance for eligibility and
clearance of the Notes through DTC shall have been declared by DTC;


(c)    the Company and the Guarantors shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Company and the Guarantors prior to or at the Closing
and after giving effect to the issue and sale of the Notes (and the application
of the proceeds thereof as contemplated herein) no default shall have occurred
and be continuing;


(d)    the Company and the Guarantors, as applicable, shall have delivered to
each of the Purchasers each of the following, unless otherwise specified,
properly executed by an officer of the Company or the Guarantors, as applicable,
each dated the Closing Date and each in the form and substance reasonably
satisfactory to the Purchasers:







--------------------------------------------------------------------------------







i.     executed counterparts of this Agreement;


ii.     executed Notes in global certificated form;


iii.     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the officers of the Company and the
Guarantors as the Purchasers may require evidencing the identity, authority and
capacity of each officer thereof authorized in connection with this Agreement
and the other Transaction Agreements to which each of the Company and the
Guarantors is a party or is to be a party and the consummation of the
transactions contemplated under the Transaction Agreements;


iv.     such documents and certifications as the Collateral Agent may reasonably
require certifying as to the accuracy and completeness of each of the Company's
and the Guarantors' organization documents and evidencing that each of the
Company and the Guarantors is duly organized or formed, and that each of the
Company and the Guarantors is validly existing, in good standing and qualified
to engage in business in its jurisdiction of formation and, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;


v.     a favorable opinion of Brownstein Hyatt Farber Schreck, LLP, counsel to
the Company and the Guarantors, addressed to the Trustee, the Collateral Agent
and each Purchaser, and addressing such matters concerning the Company and the
Guarantors and the Transaction Agreements as the Trustee, the Collateral Agent,
and the Purchasers may reasonably request;


vi.     a certificate of an officer or the secretary of each of the Company and
the Guarantors, (A) either (x) stating that the Company or the applicable
Guarantor has received all permits, consents (including governmental,
shareholder and third party consents), licenses (including Gaming Licenses) and
approvals (including all approvals from the applicable Gaming Authorities)
necessary or advisable in connection with the execution, delivery and
performance by the Company and the Guarantors and the validity against the
Company and the Guarantors of the Transaction Agreements to which it is a party
and the consummation by the Company and the Guarantors of the transactions
contemplated hereby and thereby, and such Permits, consents (including
governmental, shareholder and third party consents), licenses (including Gaming
Licenses) and approvals are in full force and effect and attaching evidence of
the foregoing as reasonably







--------------------------------------------------------------------------------





requested by the Collateral Agent or any Purchaser, or (y) stating that no such
permits, consents (including governmental, shareholder and third party
consents), licenses (including Gaming Licenses) and except as disclosed on
Schedule 3.10, and (B) stating that, except as disclosed on Schedule 3.10, all
applicable waiting periods (if any) have expired without any action being taken
by any Governmental Authority that could reasonably restrain, prevent or impose
any material adverse conditions on the Company and the Guarantors or the
transactions contemplated under the Transaction Agreements or that could
reasonably seek or threaten any of the foregoing and no law is applicable which
could have such effect; provided that, notwithstanding the foregoing, receipt by
the Company of approval of the applicable Gaming Authorities to the pledge by
the Company and its Subsidiaries of the equity interests in any Subsidiary
pursuant to the Security Agreement shall not be a condition to closing (and such
approvals may be permitted to be obtained within 150 days after the Closing
Date); provided further that, on or prior to the Closing Date, the Company shall
have submitted an application for approval of the same along with all other
information requested by the appropriate authorities;


vii.     an officer's certificate certifying (A) that the conditions specified
in subsections (a), (b) and (c) above have been fulfilled and (B) that there has
been no event or circumstance since the date of the latest financial statements
that has had or would be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;


viii.     (A) pro forma consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries as at the Closing
Date, and reflecting the consummation of the transactions contemplated under the
Transaction Agreements and (B) a business plan and budget of the Company and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Company, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for the first two years following the Closing Date and on an annual basis
for each year thereafter during the term of this Agreement;


ix.     certificates attesting to the solvency of each of the Company and the
Guarantors before and after giving effect to the transactions contemplated under
the Transaction Agreements, from its chief financial officer;







--------------------------------------------------------------------------------





x.     copies of each employment agreement and other compensation arrangement
with each executive officer of the Company and the Guarantors or any of its
Subsidiaries as the Collateral Agent shall reasonably request;


xi.     evidence that all insurance required to be maintained pursuant to the
Transaction Agreements has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the holders
of Notes, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Company and the Guarantors that constitutes Collateral;


xii.     a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended December 31, 2018, signed by chief executive
officer, chief financial officer, treasurer or controller of the Company; and


xiii.     such other assurances, certificates, documents, consents or opinions
as the Purchasers reasonably may require;


(e)     a Private Placement number issued by Standard & Poor's CUSIP Service
Bureau shall have been obtained for the Notes;


(f)     none of the Company and the Guarantors shall have changed its
jurisdiction of incorporation nor been a party to any merger or consolidation
nor shall have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements;


(g)     the Company, the Guarantors, the Trustee, and the Collateral Agent, as
applicable, shall have executed and delivered the Transaction Agreements to
which they are a party, in form and substance satisfactory to the Purchasers,
and the Purchasers shall have received copies thereof;


(h)     prior to the Closing Date, the Purchasers shall have been furnished with
wiring instructions for the Purchase Price in accordance with this Agreement and
such other information as they may request;


(i)     since the date hereof, there has not been any event or development in
respect of the Company that, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;


(j)     (i) all fees required to be paid to the Purchasers on or before the
Closing Date shall have been paid (including pursuant to any of the Fee Letters)
and (ii) unless waived by the Purchasers, the Company shall have paid all
reasonable fees, charges and disbursements of the respective counsels to the
Purchasers (directly to such counsel if requested by such Purchaser) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such reasonable fees, charges and disbursements as shall constitute its
reasonable estimate of such







--------------------------------------------------------------------------------





fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Purchasers);


(k)     the Closing Date shall have occurred on or before May 31, 2019;


(l)     there shall not have occurred or be occurring any action, suit,
investigation or
proceeding pending or, to the knowledge of the Company or any Guarantor,
threatened in writing in any court or before any arbitrator or governmental
authority that purports to affect or pertain to the Transaction Agreements or
the transactions contemplated hereby;


(m)     the Purchasers shall have received, at least one (1) Business Day prior
to the Closing Date, all documentation and other information required by
regulatory authorities with respect to the Company and the Guarantors under
applicable "know your customer" and anti- money laundering rules and
regulations, including the PATRIOT Act; and


(n)     on or prior to Closing, (i) the Purchasers shall have completed their
business, legal, and collateral due diligence, and, in each case, the results of
which shall be satisfactory to the Purchasers and (ii) the Company shall have
furnished to the Purchasers such further certificates and documents as the
Purchasers may reasonably request.


2.4     Termination. The Purchasers may, by notice to the Company, terminate
this Agreement at any time prior to Closing if in the opinion of the Purchasers
(acting in good faith) (i) there shall have been a change, whether or not
foreseeable at the date of this Agreement, in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls as would in its view be likely to prejudice materially the
ability of a party to comply with its obligations under any of the Transaction
Agreements; (ii) a general moratorium shall have been declared by either U.S.
federal or New York state authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States
shall have occurred; (iii) an event or circumstance giving rise to a Material
Adverse Effect has occurred or arisen after the date of this Agreement and is
continuing; (iv) the Company or any Guarantor shall have failed, refused or been
unable to perform any agreement or covenant on its part to be performed under
this Agreement when and as required; (v) there is an outbreak or escalation of
hostilities or national or international calamity or act of terrorism on or
after the date of this Agreement, or if there has been a declaration of a
national emergency or war or other national or international calamity or crisis
(economic, political, financial or otherwise), in each case which affects the
U.S. or international markets, making it, in the Purchaser's judgment,
impracticable to proceed with the issuance or delivery of the Notes on the terms
and in the manner contemplated herein or (vi) all of the conditions listed in
subsection 2.3 of this Agreement shall not have been fully satisfied within
sixty (60) days following the date of this Agreement, and, upon such notice
being given, the parties hereto shall (except for any liability arising before
or in relation to such termination) be under no further liability arising out of
this Agreement, save that clauses Section 6 (Expenses and Indemnification),
Section 7.3 (Notices), Section 7.4 (Governing Law; Jurisdiction; Jury Trial) and
Section 7.6 (Entire Agreement) shall continue in full force and effect.







--------------------------------------------------------------------------------





ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Each of the Company and the Guarantors represents and warrants to the Purchasers
as of the Closing Date as follows:


3.1     Due Incorporation, Qualification, etc. The Company and each of the
Guarantors (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (ii) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license
and where the failure to be so qualified or licensed, individually or in the
aggregate could have a Material Adverse Effect.


3.2     Authority. The execution, delivery and performance by each of the
Company and the Guarantors of each Bond Document executed, or to be executed, by
the Company and the Guarantors and the consummation of the transactions
contemplated thereby (i) are within the power of the Company and the Guarantors
and (ii) have been duly authorized by all necessary actions on the part of the
Company and the Guarantors.


3.3     Enforceability. Each Bond Document executed, or to be executed, by the
Company and the Guarantors has been, or will be, duly executed and delivered by
the Company and the Guarantors, or will constitute, a legal, valid and binding
obligation of the Company and the Guarantors, enforceable against both the
Company and the Guarantors in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors' rights generally and general principles
of equity.


3.4     No Registration or Qualification. Without limiting any provision herein,
no registration under the Securities Act of 1933, as amended (the "Securities
Act"), and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended ("TIA"), is required for the offer or sale of the Notes to the
Purchasers as contemplated hereby assuming the accuracy of the Purchasers'
representations contained in Section 4.3 hereof. The Notes will be, upon
issuance, eligible for resale pursuant to Rule 144A under the Securities Act and
no other securities of the Company are of the same class (within the meaning of
Rule 144A under the Securities Act) as the Notes and listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), or quoted in a U.S. automated
inter-dealer quotation system.


3.5     No Integration. Neither the Company, the Guarantors nor any of its
affiliates will, directly or through any agent, sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that is or will be integrated with the sale of the Notes in
a manner that would require registration of the Notes under the Securities Act.


3.6     Reporting Status. The Company has filed all documents that the Company
was required to file under the Exchange Act (the "SEC Documents"). The SEC
Documents







--------------------------------------------------------------------------------





complied as to form in all material respects with the material SEC requirements
as of their respective filing dates, and the information contained therein,
together with any other information supplementally provided to the Purchasers in
connection with the transactions contemplated herein, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
that information contained in any such document has been revised or superseded
by a later filed SEC Document.


3.7     Capitalization. All of the issued and outstanding shares of capital
stock or other equity interests of the Company and the Guarantors have been duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of, and are not subject to, any preemptive or similar rights
other than those under the Warrant Purchase Agreement. All of the outstanding
shares of capital stock or other equity interests of each of the Company's
Subsidiaries are owned, directly or indirectly, by the Company and are free and
clear of all Liens, other than Permitted Liens and those Liens imposed by the
Securities Act and applicable federal and state securities laws.


3.8     Solicitation. No form of general solicitation or general advertising
(prohibited by the Securities Act in connection with offers or sales) was used
by any of the Company, the Guarantors, or any of their respective Affiliates or
any person acting on their respective behalves in connection with the offer and
sale of any of the Notes, including, but not limited to, articles, notices or
other communications published in any newspaper, magazine or similar medium or
broadcast over television or radio or the Internet, or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising within the meaning of Regulation D under the Securities Act. Neither
the Company nor any of its Affiliates has entered into, or will enter into, any
contractual arrangement with respect to the distribution of the Notes except for
this Agreement.


3.9     Non-Contravention. The execution and delivery by the Company and the
Guarantors of the Bond Documents, executed by the Company and the Guarantors,
and the performance and consummation of the transactions (including the use of
the proceeds of the issuance of the Notes) contemplated thereby do not (i)
violate any material Requirement of Law applicable to the Company and the
Guarantors; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material Contractual Obligation
of the Company or the Guarantors; or (iii) result in the creation or imposition
of any Lien (or the obligation to create or impose any Lien) upon any Property,
asset or revenue of the Company or the Guarantors (except such Liens as may be
created in favor of the Trustee for the benefit of the Secured Parties pursuant
to the Bond Documents).


3.10     Approvals.


(a)     All Governmental Authorizations and Gaming Licenses required for the
activities and operations of the Company and the Guarantors (including, without
limitation, any racing, video lottery, riverboat and/or casino gaming operations
or activities, as applicable) and the ownership of all Property owned, operated
or leased by the Company and the Guarantors







--------------------------------------------------------------------------------





(including, without limitation, all gaming equipment) and, from and after the
date of closing, the operation of the Rising Star Vessel, have been duly
obtained and are in full force and effect without any known conflict with the
rights of others and free from any unduly burdensome restrictions, except where
any such failure to obtain such Governmental Authorizations and Gaming Licenses
or any such conflict or restriction could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. Neither the
Company nor the Guarantors have received any written notice, pleading or other
written communications from any Governmental Authority or Gaming Authority
threatening or regarding (x) any revocation, withdrawal, suspension, termination
or modification of, or the imposition of any material conditions with respect
to, any Governmental Authorization or Gaming License, or (y) any other
limitations on the conduct of business by the Company and the Guarantors, except
where any such revocation, withdrawal, suspension, termination, modification,
imposition or limitation could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


(b)     Except as set forth on Schedule 3.10(b), no Governmental Authorization
or Gaming License is required for either (x) the pledge or grant by the Company
and the Guarantors, as applicable, of the Liens to be created in favor of the
Trustee under the Bond Documents or (y) the exercise by the Trustee of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Security Documents or created or provided for by
any Governmental Rule), except for (1) such Governmental Authorizations or
Gaming Licenses that have been obtained and are in full force and effect and
fully disclosed to each of the Holders, the Trustee, and the Purchasers in
writing, and (2) filings or recordings contemplated in connection with this
Agreement or any Security Document.


(c)     Except as set forth on Schedule 3.10(c), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including, without limitation, the equity holders of
any Person) is required in connection with (x) the issuance of the Notes, (y)
the granting of Liens, and/or (z) the execution and delivery of the Bond
Documents executed by the Company and the Guarantors or the performance or
consummation of the transactions contemplated thereby, except for those which
have been made or obtained and are in full force and effect.


3.11     No Violation or Default. Neither the Company nor the Guarantors is in
violation of or in default with respect to (i) any Requirement of Law applicable
to such Person (including, as applicable, Indian Gaming Regulatory Act (Pub.L.
100-497, 25 U.S.C. ß 2701 et seq.), or any other Gaming Laws or tribal, horse
racing or video lottery laws) or (ii) any Contractual Obligation of such Person,
where, in each case, such violation or default could reasonably be expected to
have a Material Adverse Effect (nor is there any waiver in effect which, if not
in effect, could reasonably be expected to result in such a violation or
default). No Default or Event of Default has occurred and is continuing.


3.12     Litigation. Except as set forth in Schedule 3.12, no actions (including
derivative actions), suits, proceedings (including arbitration proceedings or
mediation proceedings) or, to the Company's knowledge, investigations are
pending or threatened in writing against either the Company and the Guarantors
at law or in equity in any court, arbitration proceeding or before any other
Governmental Authority which (i) could reasonably be expected to (alone or in
the







--------------------------------------------------------------------------------





aggregate) have a Material Adverse Effect or (ii) seek to enjoin, either
directly or indirectly, the execution, delivery or performance by the Company
and the Guarantors of the Note Documents.


3.13     Real Property, Rising Star Vessel, Etc.


(a)     All real property owned or leased by the Company and the Guarantors is
described in Schedule 3.13 (as supplemented from time to time by the Company in
a notice delivered pursuant to Section 7.3). As of the date of the issuance of
the Notes, the vessels listed on Schedule 3.13 are the only material vessels
owned by the Company and the Guarantors and such vessels have been duly
documented under the laws of the United States of America in the name of the
owner listed on Schedule 3.13, and no other action is necessary to establish and
perfect such owner's title to and interest in the applicable vessels. The
Company and the Guarantors own and have good and insurable title, or a valid
leasehold interest in, all their respective properties listed on Schedule 3.13.
Such properties are subject to no Lien, except for Permitted Liens. Each of the
Company and the Guarantors has complied in all material respects with all
material obligations under all material leases to which they are a party and
enjoy peaceful and undisturbed possession under such leases. The real properties
owned by the Company and the Guarantors are taxed separately and do not include
any other property, and for all purposes the real properties may be mortgaged,
conveyed and otherwise dealt with as a separate legal parcel.


(b)     The Company and the Guarantors are in compliance with the Maritime
Transportation Security Act of 2002, as amended (including having vessel and
waterfront facility security plans submitted to and approved by the United
States Coast Guard), except to the extent that non-compliance could not
reasonably be expected to have a Material Adverse Effect.


3.14     Environmental Compliance. Neither the Company nor the Guarantors (A)
has violated any Environmental Laws, (B) has any liability under any
Environmental Laws or (C) has received notice or other communication of an
investigation or, to the Company's knowledge, is under investigation by any
Governmental Authority having authority to enforce Environmental Laws, where
such violation, liability or investigation could have, individually or in the
aggregate, a Material Adverse Effect. There are no material actions or claims
pending, or to the knowledge of the Company and the Guarantors, threatened in
writing, against either the Company or the Guarantors pursuant to any
Environmental Law or seeking the recovery of Environmental Damages from either
the Company or the Guarantors. Except as set forth on Schedule 3.14, the
Company's and the Guarantors' use and operation of its business properties, and
each of such business properties which serve as Collateral (including real
properties owned, leased, managed or otherwise operated by the Company and the
Guarantors) are in material compliance with all applicable Environmental Laws
and all other Laws and Permits, including all applicable land use and zoning
laws, and including holding all material permits and approvals required for the
use, maintenance and operation of such properties. Except as set forth on
Schedule 3.14, to the Company's knowledge no Hazardous Materials have been used,
stored, treated, disposed of, released or otherwise managed on, at or from any
such business properties (or any properties formerly owned or operated by the
Company and the Guarantors) in a manner that could reasonably be expected to
result in a Material Adverse Effect for the Company or the Guarantors under
applicable Law.





--------------------------------------------------------------------------------





3.15     Financial Statements. The financial statements of the Company and the
Guarantors, which have been delivered to each Holder and the Trustee, (i) are in
accordance with the books and records of the Company and the Guarantors, which
have been maintained in accordance with good business practice; (ii) except as
indicated in the accountant's report, have been prepared in conformity with
GAAP; and (iii) fairly present in all material respects the financial conditions
and results of operations of the Company and the Guarantors as of the date
thereof and for the period covered thereby. Neither the Company nor the
Guarantors has any Contingent Obligations, liability for taxes or other
outstanding obligations which, in any such case, are material in the aggregate,
except as disclosed in the financial statements of the Company and the
Guarantors.


3.16     Creation, Perfection and Priority of Liens; Equity Interests.


(a)     The execution and delivery of the Collateral Documents (other than the
Rising Start Vessel Security Document) by the Company and the Guarantors,
together with the filing of any Uniform Commercial Code financing statements and
the recording of the U.S. Patent and Trademark Office filings and U.S. Copyright
Office filings delivered to the Collateral Agent for filing and recording, and
as of the date delivered, the recording of any mortgages or deeds of trust
delivered to the Collateral Agent for recording (but not yet recorded), are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, as security for the Obligations, a valid and perfected first
priority Lien on all of the Collateral existing as of the date of such execution
and delivery (subject only to Permitted Liens). All outstanding Equity Interests
of the Company and the Guarantors are duly authorized, validly issued, fully
paid and non-assessable. Except as disclosed in Schedule 3.16, there are no
outstanding subscriptions, options, conversion rights, warrants or other
agreements or commitments of any nature whatsoever (firm or conditional)
obligating the Company or the Guarantors to issue, deliver or sell, or cause to
be issued, delivered or sold, any additional Equity Interests of the Company or
the Guarantors, or obligating the Company or the Guarantors to grant, extend or
enter into any such agreement or commitment. All Equity Interests of the Company
and the Guarantors have been offered and sold in compliance with all federal and
state securities laws and all other requirements of Law, except where any
failure to comply could not reasonably be expected to have a Material Adverse
Effect.


(b) The Rising Star Vessel ship mortgage is a first "preferred mortgage" within
the meaning of the Ship Mortgage Act and qualifies for the benefits accorded a
"preferred mortgage" thereunder and no other filing or recording or refiling or
rerecording or any other act is necessary or advisable to create or perfect such
security interest under the Rising Star Vessel Ship Mortgage or in the mortgaged
property described therein.


3.17     Employee Benefit Plans. (a) Based upon the actuarial assumptions
specified for funding purposes in the latest valuation of each Pension Plan that
the Company and the Guarantors or any ERISA Affiliate maintains or contributes
to, or has any obligation under, the aggregate benefit liabilities of such
Pension Plan within the meaning of Section 4001 of ERISA did not exceed the
aggregate value of the assets of such Pension Plan. Neither the Company, the
Guarantors nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any employee welfare plan (as defined in Section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, which liability for







--------------------------------------------------------------------------------





health plan continuation coverage could reasonably be expected to have a
Material Adverse Effect.


(b)     Each Pension Plan complies, in both form and operation, in all material
respects, with its terms, ERISA and the IRC, and no condition exists or event
has occurred with respect to any such Pension Plan which would result in the
incurrence by either the Company and the Guarantors or any ERISA Affiliate of
any material liability, fine or penalty. Each Pension Plan, related trust
agreement, arrangement and commitment of the Company and the Guarantors or any
ERISA Affiliate is legally valid and binding and in full force and effect. To
the knowledge of the Company, no Pension Plan is being audited or investigated
by any government agency or is subject to any pending or threatened claim or
suit. Neither the Company, the Guarantors or ERISA Affiliate has engaged in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the IRC
with respect to any Pension Plan which would result in the incurrence by the
Company, the Guarantors or ERISA Affiliate of any material liability.


(c)     Neither the Company, the Guarantors or ERISA Affiliate contributes to or
has any material contingent obligations to any Multiemployer Plan. Neither the
Company, the Guarantors nor ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
Neither the Company, the Guarantors nor any ERISA Affiliate has been notified
that any Multiemployer Plan is in reorganization or insolvent under and within
the meaning of Section 4241 or Section 4245 of ERISA or that any Multiemployer
Plan intends to terminate or has been terminated under Section 4041A of ERISA.


3.18     Margin Stock; Other Regulations. Neither the Company nor the Guarantors
own any Margin Stock which, in the aggregate, would constitute a substantial
part of the assets of the Company or the Guarantors (taken as a whole), and not
more than 25% of the value (as determined by any reasonable method) of the
assets of the Company or the Guarantors is represented by Margin Stock, and no
proceeds of any note issuance will be used, whether directly or indirectly, to
purchase, acquire or carry any Margin Stock or to extend credit, directly or
indirectly, to any Person for the purpose of purchasing or carrying any Margin
Stock. The Company and the Guarantors are not subject to regulation under the
Investment Company Act of 1940,


3.19     Trademarks, Patents, Copyrights and Licenses. The Company and the
Guarantors each possess and either own, or have the right to use to the extent
required, all trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated. The Company and the Guarantors each conduct their respective
businesses without infringement or claim of infringement of any trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property rights of any other Person (which is not the Company or
the Guarantors), except where such infringement or claim of infringement could
not reasonably be expected to have a Material Adverse Effect. Each of the
patents, trademarks, trade names, service marks and copyrights owned by the
Company or any Guarantor which is registered with any Governmental Authority is
set forth on Schedule 3.19.





--------------------------------------------------------------------------------





3.20     Governmental Charges. The Company and the Guarantors have timely filed
or caused to be timely filed with the appropriate taxing authorities all Tax
Returns which are required to be filed by them. The Tax Returns accurately
reflected all liability for Taxes of the Company and the Guarantors for the
periods covered thereby and the Company and the Guarantors have paid, or made
provision for the payment of, all Taxes and other Governmental Charges which
have or may have become due pursuant to said returns or otherwise and all other
indebtedness, except such Governmental Charges or indebtedness, if any, which
are being contested in good faith by appropriate proceedings and as to which
adequate reserves (determined in accordance with GAAP) have been established.
All Taxes which the Company and the Guarantors were required by law to withhold
or collect in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party have been duly withheld
or collected, and have been timely paid over to the proper authorities to the
extent due and payable. Neither the Company nor the Guarantors has executed or
filed with the Internal Revenue Service or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes or Governmental Charges.


3.21     Subsidiaries, Etc. Schedule 3.21 (as supplemented by the Company in a
notice delivered pursuant to Section 7.3) sets forth the Subsidiaries of the
Company, its jurisdiction of organization, the classes of its Equity Interests,
the number of Equity Interests of each such class issued and outstanding, the
percentages of Equity Interests of each such class owned directly or indirectly
by either the Company or the Guarantors and whether the Company or the
Guarantors owns such Equity Interests directly or, if not, the Subsidiary of the
Company or the Guarantor that owns such Equity Interest and the number of Equity
Interests and percentages of Equity Interests of each such class owned directly
or indirectly by the Company and the Guarantors. Except as set forth on Schedule
3.21 (as supplemented as set forth above), neither the Company nor the
Guarantors currently has any Subsidiaries. All of the outstanding Equity
Interests of each such Subsidiary indicated on Schedule 3.21 as owned by either
the Company or one of the Guarantors are owned beneficially and of record by
either the Company or one of the Guarantors free and clear of all adverse
claims. Each of the aforementioned Subsidiaries is organized under the laws of
the United States or any state thereof.


3.22     Solvency, Etc. Each of the Company and the Guarantors is Solvent and,
after the issuance of the Notes, will be Solvent.


3.23     Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
the Company or the Guarantors is a party, and there are no strikes, lockouts,
work stoppages or slowdowns, or, to the knowledge of the Company, jurisdictional
disputes or organizing activities occurring or threatened which alone or in the
aggregate could have a Material Adverse Effect.


3.24     No Material Adverse Effect. Since December 31, 2018, no event has
occurred and no condition exists which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


3.25     Accuracy of Information Furnished; Material Documents.





--------------------------------------------------------------------------------





(a)     The Bond Documents, this Agreement and the other certificates,
statements and information (excluding projections) furnished by the Company and
the Guarantors to the Trustee, Collateral Agent and Holders in connection with
the Bond Documents, this Agreement and the transactions contemplated thereby,
taken as a whole, do not contain any untrue statement of a material fact. All
projections furnished by the Company and the Guarantors to the Holders, the
Trustee, and the Purchasers in connection with the Bond Documents, this
Agreement and the transactions contemplated thereby have been prepared on a
basis consistent with the historical financial statements described above,
except as described therein, have been based upon reasonable assumptions and
represent, as of their respective dates of presentations, the Company's and the
Guarantors' good faith and reasonable estimates of the future performance of the
Company and the Guarantors, and the Company has no reason to believe that such
estimates and assumptions are not reasonable.


(b)     The copies of the Bond Documents which have been delivered to the each
Holder and the Trustee in accordance with Section 2.2 and Section 2.3 are true,
correct and complete copies of the respective originals thereof, as in effect on
the issuance of the Notes, as applicable, and no amendments or modifications
have been made to the Bond Documents. None of the Bond Documents has been
terminated and each of the Bond Documents is in full force and effect. Neither
the Company nor the Guarantors is in default in the observance or performance of
any of its material obligations under the Bond Documents and the Company and the
Guarantors have taken all action required to be taken to keep unimpaired its
rights thereunder (other than possible defaults which may be the subject of any
litigation referred to in Schedule 3.12).


3.26     Brokerage Commissions. No person is entitled to receive any brokerage
commission, finder's fee or similar fee or payment in connection with the
issuance of the Notes contemplated by this Agreement as a result of any
agreement entered into by the Company and the Guarantors. No brokerage or other
fee, commission or compensation is to be paid by the Holders with respect to the
issuance of the Notes contemplated hereby as a result of any agreement entered
into by the Company and the Guarantors, and the Company agrees to indemnify each
Holder, the Trustee, and the Purchasers against any such claims for brokerage
fees or commissions and to pay all expenses including, without limitation,
reasonable attorney's fees incurred by the Trustee, the Collateral Agent and the
Purchasers in connection with the defense of any action or proceeding brought to
collect any such brokerage fees or commissions. No person is entitled to receive
any brokerage commission, finder's fee or similar fee or payment in connection
with the Transaction Documents except any such fee that is being paid in full on
the Issue Date.


3.27     Policies of Insurance. The properties of the Company and the Guarantors
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Company or the Guarantors, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company and the Guarantors operate. Schedule 3.27 sets forth a true and
complete listing of all insurance maintained by the Company and the Guarantors
as of the date of the issuance of the Notes. The policies set forth on Schedule
3.27 of the Indenture have not been terminated and are in full force and effect,
and each of the Company and the





--------------------------------------------------------------------------------





Guarantors has taken all action required to be taken as of the date of this
Agreement to keep unimpaired its rights thereunder.


3.28     Agreements with Affiliates and Other Agreements. Except as disclosed on
Schedule 3.28, neither the Company nor the Guarantors has entered into and, as
of the date of the Closing Date does not contemplate entering into, any material
agreement or contract with any Affiliate of any Company and the Guarantors,
except upon terms at least as favorable to the Company and the Guarantors as an
arms-length transaction with unaffiliated Persons, based on the totality of the
circumstances. Neither the Company nor the Guarantors is a party to or is bound
by any Contractual Obligation or is subject to any restriction under its
respective charter or formation documents, which could reasonably be expected to
have a Material Adverse Effect.


3.29     FCPA/Anti-Bribery. Neither the Company nor any of its Subsidiaries nor
any director, officer, or employee of the Company or any of its Subsidiaries
nor, to the knowledge of the Company and each of the Guarantors, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries has: (i) used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office, or anyone
who holds a legislative, administrative or judicial position of any kind or
exercises a public function for a country or any public agency or enterprise of
a country; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti- corruption laws; (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit; or (v) been involved in any pending or
threatened anti-bribery or anti-corruption action, suit, proceeding or
investigation by or before any court, or government agency, authority or body,
or any arbitrator or nongovernmental authority in any jurisdiction. The Company
and its Subsidiaries have instituted, and maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.


3.30     Sanctions. Neither the Company nor any of its Subsidiaries, directors,
officers or employees, nor, to the knowledge of the Company or any of the
Guarantors, any agent, or affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. Government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury ("OFAC") or the U.S. Department of State and
including, without limitation, the designation as a "specially designated
national" or "blocked person"), the United Nations Security Council ("UNSC"),
the European Union, Her Majesty's Treasury ("HMT"), or other relevant sanctions
authority in the U.S. or any other jurisdictions (collectively, "Sanctions"),
nor is the Company, any of its Subsidiaries or any of the Guarantors





--------------------------------------------------------------------------------





located, organized or resident in a country, region or territory that is the
subject or the target of Sanctions, including, without limitation, Crimea, Cuba,
Iran, North Korea, Sudan and Syria (each, a "Sanctioned Country"); and the
Company will not directly or indirectly use the proceeds of the issue and sale
of the Notes hereunder, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity: (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or the target of Sanctions;
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country; or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
purchaser, advisor, investor or otherwise) of Sanctions. For the past five (5)
years, the Company and its Subsidiaries, directors, officers, employees, agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries have not knowingly engaged in and are not now knowingly
engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country, or is or was involved in any pending or threatened
action, suit, proceeding or investigation related to Sanctions by or before any
court, or government agency, authority or body, or any arbitrator or
nongovernmental authority in any jurisdiction. The Company shall immediately
notify the Purchasers in writing if it becomes aware of facts or information
which suggests a breach of any applicable Sanctions.


3.31     Money Laundering. To the knowledge of the Company, the operations of
the Company and its Subsidiaries have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable anti-money laundering statutes of all jurisdictions
where the Company or any of its Subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental or regulatory
agency in any jurisdiction (collectively, the "Money Laundering Laws") and no
action, suit, proceeding or investigation by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any of the Guarantors, threatened. The
Company shall immediately notify the Purchasers in writing if it becomes aware
of facts or information which suggests a breach of any applicable Money
Laundering Laws.


3.32     Anti-Terrorism Laws.


(a)     None of the Company nor its Subsidiaries nor any of their respective
Affiliates is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.


(b) None of the Company nor its Subsidiaries nor any of their respective
Affiliates nor their respective agents acting or benefiting in any capacity in
connection with the Notes, the Transaction Agreements or the other transactions
hereunder, is any of the following (each a "Blocked Person"):





--------------------------------------------------------------------------------





i.     a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;


ii.     a person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;


iii.     a person with which any Purchaser is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


iv. a person that commits, threatens or conspires to commit or supports
"terrorism" (as defined in the Executive Order No. 13224);


v.     a person that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or


vi.     a person affiliated or associated with any person in Section 5.22(b)(i)
through and including Section 5.22(b)(v) above.


(c)     None of the Company, its Subsidiaries, nor, to the knowledge of the
Company and the Guarantors, any of their respective Affiliates in connection
with the issue and sale of the Notes, the Transaction Agreements or the
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.


3.33     Stamp Duties. No stamp or other issuance or transfer taxes or similar
taxes or duties are payable by or on behalf of the Purchasers in respect of (i)
the creation, issue or delivery by the Company of the Notes, (ii) the purchase
by the Purchasers of the Notes as contemplated by this Agreement or (iii) the
execution, delivery and performance of the Transaction Agreements.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each of the Purchasers, severally and not jointly, represents and warrants to
the Company with respect to this purchase as follows:


4.1     Purchase for Investment Only. Such Purchaser is purchasing the Notes for
such Purchasers' own account for investment purposes only and not with a view
to, or for resale in connection with, any "distribution" thereof for purposes of
the Securities Act. By executing this Agreement, such Purchaser further
represents that they do not have any contract, undertaking, agreement, or
arrangement with any person to sell, transfer, or grant participation to such
person or to any third person, with respect to any of the Notes. Such Purchaser
understands that the Notes have not been registered under the Securities Act or
any applicable state securities laws by





--------------------------------------------------------------------------------





reason of a specific exemption therefrom that depends upon, among other things,
the bona fide nature of the investment intent as expressed herein.


4.2     Investor Qualification. As identified in the signature page hereto, such
Purchaser qualifies as a "qualified institutional buyer" as defined in Rule 144A
(a)(1) under the Securities Act and/or is a non-"U.S. Person," as defined in
Rule 902 under the Securities Act. By virtue of such Purchaser's experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company, such Purchaser is capable of evaluating the
merits and risks of the Purchaser's investment in the Company and has the
capacity to protect such Purchaser's own interests.


4.3     No General Solicitation or Advertising. Such Purchaser acknowledges
that, to its knowledge, neither the Company nor any other person offered to sell
the Notes to them by means of any form of general solicitation or advertising or
"directed selling efforts," including but not limited to: (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or (ii) any seminar or
meeting whose attendees were invited by any general solicitation or general
advertising.


ARTICLE 5
COVENANTS


5.1     Use of Proceeds. The Company will use the net proceeds received from the
Notes to (a) pay fees and expenses incurred in connection with the Transaction
Agreements and the Transactions contemplated hereunder, (b) provide ongoing
working capital, and (c) provide funds for capital expenditures and for general
corporate purposes, including phase one of the proposed Bronco Billy's expansion
in Cripple Creek, Colorado.


ARTICLE 6
EXPENSES AND INDEMNIFICATION


6.1     Expenses. Whether or not the transactions contemplated hereby are
consummated, the Company will pay all reasonable and documented costs and
expenses (including attorneys' fees) incurred by the Purchasers in connection
with, under or in respect of this Agreement, the Notes, or the other Transaction
Agreements.


6.2     Indemnity. The Company agrees to defend, indemnify and hold harmless the
Purchasers and their respective affiliates and their respective directors,
officers, attorneys, agents, employees, successors and assigns and each other
person, if any, who controls any of the Purchasers within the meaning of the
Securities Act and the officers, directors, employees and agents of such
controlling person (each, an "Indemnified Person") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, claims,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, fees and disbursements of counsel to
any thereof) which may be incurred by or asserted or awarded against any
Indemnified Person, in each case arising in any manner of or in connection with
or by reason of this Agreement, the other Transaction Agreements or any
undertakings in connection therewith, or the proposed or actual application of
the proceeds of the Notes, or the transactions contemplated by this Agreement or
the other Transaction Agreements (all of the
     





--------------------------------------------------------------------------------





foregoing collectively, the "Indemnified Liabilities") and will reimburse each
Indemnified Person on a current basis for all expenses (including counsel fees
as they are incurred by such party) in connection with investigating, preparing
or defending any such action, claim or suit, whether or not in connection with
pending or threatened litigation irrespective of whether such Indemnified Person
is designated a party thereto; provided that the Company shall not have any
liability hereunder to any Indemnified Person with respect to Indemnified
Liabilities which are determined by a final and nonappealable judgment of a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Indemnified Person or from the failure of such
Indemnified Person to perform its obligations hereunder. If for any reason the
foregoing indemnification is unavailable to an Indemnified Person or
insufficient to hold an Indemnified Person harmless, then the Company shall,
jointly and severally, contribute to the amount paid or payable by such
Indemnified Person as a result of any Indemnified Liability in such proportion
as is appropriate to reflect not only the relative benefits received by the
Company and the Purchasers, but also the relative fault of the Company and the
Purchasers, as well as any other relevant equitable considerations. The
foregoing indemnity shall be in addition to any rights that any Indemnified
Person may have at common law or otherwise, including, but not limited to, any
right to contribution.


6.3     Survival. The obligations of the Company under this Article 6 will
survive the payment or transfer of any of the Notes, the enforcement, amendment
or waiver of any provision of this Agreement or the Notes, and the termination
of this Agreement.


ARTICLE 7
MISCELLANEOUS


7.1     Survival. The representations and warranties contained herein shall
survive the execution and delivery of this Agreement, the sale of the Notes and
the transfer by the Purchaser of any of the Notes or portion thereof or interest
therein and the payment of any Notes, and may be relied upon by any subsequent
holder of the Notes, regardless of any investigation made at any time by or on
behalf of the Purchaser or any other holder of Notes, as if made to such
subsequent holder on the Closing Date, on the condition and understanding that
in no event shall any subsequent holder have any rights greater than the
Purchaser on the Closing Date, such reliance shall in no event constitute a
reissuance of the representations and warranties expressed herein, and any such
reliance also must be actual and reasonable under the circumstances existing at
the time such subsequent holder becomes a holder, including any circumstances
relating to changes in law, facts or any other developments disclosed by the
Company in SEC filings pursuant to the Exchange Act prior to such time. All
statements contained in any certificate or other instrument delivered by or on
behalf of any of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement as of the
date specified in such certificate or instrument.


7.2 Assignment; Successors and Assigns. Subject to the following sentence, this
Agreement may not be assigned by any party without the prior written consent of
the other parties. However, any of the Purchasers shall be permitted to assign
this Agreement without the prior written consent of the other parties to any of
their respective Affiliates or any successor so long as such assignee executes a
signature page to this Agreement and makes the representations and warranties
set forth in Article 4 hereof. For purposes of this Section 7.2, "Affiliate"
means





--------------------------------------------------------------------------------





with respect to any person, any other person which, directly or indirectly,
controls, is controlled by, or is under common control with, such first person,
where "control" means the power to direct the management and policies of the
controlled person through ownership of voting shares or by contract or
otherwise, including in any event (x) the holding, directly or indirectly, of
greater than 50% of total voting rights of the controlled person or (y) the
ability to appoint more than half of the members of the board of directors (or
analogous body) of the controlled person. This Agreement and all provisions
thereof shall be binding upon, inure to the benefit of, and are enforceable by
the parties hereto and their respective successors and permitted assigns.


7.3     Notices. All notices, requests, and other communications hereunder shall
be in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile upon confirmation of receipt,
(c) one (1) Business Day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five (5) Business
Days after the deposit in the United States mail, registered or certified,
return receipt requested, postage prepaid, in each case addressed to the Company
at Full House Resorts, Inc., One Summerlin, 1980 Festival Plaza Dr., Suite 680,
Las Vegas, Nevada 89135, Attn: Lewis Fanger, Chief Financial Officer with a copy
to Brownstein Hyatt Farber Schreck, LLP, 410 Seventeenth Street, Suite 2200,
Denver, CO 80202, Attn: Mark Oveson, facsimile number 303- 223-1111, and as to
the Purchasers at the address and facsimile number set forth in Schedule 7.3.
Any party hereto from time to time may change its address, facsimile number, or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto. The Purchasers and the
Company may each agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures reasonably
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.


7.4     Governing Law; Jurisdiction; Jury Trial. THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT. ANY SUIT, ACTION OR
PROCEEDING AGAINST ANY OF THE COMPANY OR THE PURCHASERS OR ITS OR THEIR
RESPECTIVE PROPERTIES, ASSETS OR REVENUES WITH RESPECT TO THIS AGREEMENT (A
"RELATED PROCEEDING") MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR
ANY UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF
NEW YORK, NEW YORK, UNITED STATES, AND ANY APPELLATE COURT FROM ANY THEREOF, AS
THE PERSON BRINGING SUCH RELATED PROCEEDING MAY ELECT IN ITS SOLE DISCRETION.
EACH OF THE COMPANY AND THE PURCHASERS HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF EACH SUCH COURT FOR THE PURPOSE OF ANY RELATED PROCEEDING AND
HAS IRREVOCABLY WAIVED ANY OBJECTION TO THE LAYING OF VENUE OF ANY RELATED
PROCEEDING BROUGHT IN ANY SUCH COURT AND TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO AND THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY RELATED PROCEEDING OR ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.
EACH OF THE COMPANY AND THE PURCHASERS HAS AGREED THAT SERVICE OF ALL WRITS,
CLAIMS, PROCESS AND SUMMONSES IN ANY RELATED PROCEEDING BROUGHT AGAINST IT IN
THE STATE OF NEW YORK MAY BE MADE UPON IT AT THE ADDRESS FOR NOTICES SET FORTH
IN SECTION 7.3 OF THIS AGREEMENT. NOTHING IN THIS





--------------------------------------------------------------------------------





AGREEMENT SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY TO SERVE ANY SUCH
WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. TO
THE EXTENT THAT ANY OF THE COMPANY OR ANY INVESTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR EXECUTION, ON THE GROUND OF SOVEREIGNTY OR OTHERWISE) WITH RESPECT
TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT. EACH OF THE COMPANY AND THE PURCHASERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


7.5     Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction, or effect.


7.6     Entire Agreement. This Agreement embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.


7.7     Placement Agent's Fees. The Company agrees that it shall be responsible
for the payment of any placement agent's fees, financial advisory fees, or
brokers' commissions (other than for persons engaged by the Purchasers) relating
to or arising out of the transactions contemplated hereby, including the
placement agent fee of Wilmington Trust, National Association, which will be
paid out of the proceeds of the transactions contemplated hereby. The Company
shall pay, and hold the Purchasers harmless against, any liability, loss or
expense (including, without limitation, attorney's fees and out-of-pocket
expenses) arising in connection with any claim for any such fees or commissions.


7.8     Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.


7.9     Amendment; Waiver. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and the Purchasers.


7.10     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by







--------------------------------------------------------------------------------





electronic mail in Portable Document Format ("PDF"), such signature shall create
a valid and binding obligation of the person executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.


7.11     Limited Recourse. To the extent that this Agreement is executed by a
custodian or agent for any Purchaser, it is acknowledged that such custodian or
agent is executing this Agreement in its capacity as custodian or agent and not
in its own capacity and agreed that all obligations of a Purchaser contemplated
by this Agreement are limited to such Purchaser and its assets.


7.12     Purchaser Obligations Several and Not Joint. The obligations of the
Purchasers arising out of this Agreement are several and not joint with respect
to each Purchaser, in accordance with its proportionate purchase obligations
with respect to the Notes as set out opposite such Purchaser's name in the
Confidential Letter, and the parties agree not to proceed against any Purchaser
for the obligations of another. To the extent that a Purchaser is a registered
investment company (a "Trust") or a series thereof, a copy of the Declaration of
Trust of such Trust is on file with the Secretary of State of the Commonwealth
of Massachusetts or Secretary of State of the State of Delaware. The obligations
under or arising out of this Agreement of a Purchaser which is a Trust are not
binding upon any of such Trust's trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
Agreement is executed by or on behalf of a Trust on behalf of one or more series
of such Trust, the assets and liabilities of each series of the Trust are
separate and distinct and the obligations of or arising out of this Agreement
are binding solely upon the assets or property of the series on whose behalf
this instrument is executed. If this Agreement is being executed on behalf of
more than one series of a Trust, the obligations of each series hereunder shall
be several and not joint, in accordance with its proportionate purchase
obligations with respect to the Notes as set out opposite such Trust's name, as
it appears as a Purchaser in the Confidential Letter, and the parties agree not
to proceed against any series for the obligations of another.


7.13     Gaming Law. It is agreed and acknowledged that the Company and the
Guarantors are required to comply in all respects with all applicable Gaming
Laws in connection with the execution, delivery and performance of this
Agreement. Each Purchaser acknowledges that (i) it is subject to being called
forward by any Gaming Authority for licensing or a finding of suitability or to
file or provide other information, and (ii) all rights, remedies and powers
under this Agreement and the Bond Documents, including with respect to the entry
into and ownership and operation of the gaming businesses, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
Governmental Authorities. Each Purchaser agrees to cooperate with the applicable
Gaming Authorities in connection with the administration of their regulatory
jurisdiction over the Company and the Guarantors, including, without limitation,
to the extent not inconsistent with the internal policies of the Purchasers and
any applicable legal or regulatory restrictions, the provision of such documents
or other information in its possession as may be requested by any such Gaming
Authorities relating to the Purchasers, this Agreement, or the Bond Documents.
Notwithstanding any other provision of this Agreement, the Company expressly
authorizes, and





--------------------------------------------------------------------------------





will cause each of the Guarantors to authorize, the Purchasers to cooperate with
the applicable Gaming Authorities as described above.


ARTICLE 8
DEFINITIONS


8.1     Definitions. The following are definitions used in this Agreement:


"Governmental Authorization" shall mean any permit, license, registration,
approval, finding of suitability or licensing, authorization, plan, directive,
order, consent, exemption, waiver, consent order or consent decree of or from,
or notice to, action by or filing with, any Governmental Authority.


"Governmental Charges" shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its Property or otherwise payable by such Person.


"Property" shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.


"Requirement of Law" applicable to any Person shall mean (a) such Person's
Organizational Documents, (b) any Governmental Rule applicable to such Person,
(c) any Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or (d)
any judgment, decision, award, decree, writ or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


"Rising Star Vessel" shall mean the vessel known as the Grand Victoria II,
official number 1027644.


"Rising Star Vessel Security Document" shall mean the first preferred ship
mortgage on the Rising Star Vessel made or to be made by Gaming Entertainment
(Indiana), LLC in favor of the Collateral Agent.


"Solvent" means with respect to a Person on a particular date, that on such date
(i) the then fair saleable value of the property of such Person is (1) greater
than the total amount of liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person and (2) not less than the
amount that will be required to pay the probable liabilities on such Person's
then existing debts as they become absolute and due; (b) such Person's capital
is not unreasonably small in relation to its business or any contemplated or
undertaken transaction; (c) such Person does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due; and (d) has not incurred any obligations
or liabilities with actual intent to hinder, delay or defraud either present or
future creditors of such Person and (ii) such Person is "solvent" within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.





--------------------------------------------------------------------------------





"Tax Return" shall mean all tax returns, statements, forms and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) for Taxes.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


 
COMPANY:
 
 
 
 
 
 
 
FULL HOUSE RESORTS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Senior Vice President, Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
FULL HOUSE SUBSIDIARY, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
FULL HOUSE SUBSIDIARY II, INC.,
 
 
a Nevada corporation
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
STOCKMAN’S CASINO,
 
 
a Nevada corporation
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
GAMING ENTERTAINMENT (INDIANA) LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
GAMING ENTERTAINMENT (NEVADA) LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 
 
SILVER SLIPPER CASINO VENTURE LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
GAMING ENTERTAINMENT (KENTUCKY) LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
RICHARD & LOUISE JOHNSON, LLC,
 
 
a Kentucky limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
FHR-COLORADO LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
FHR-ATLAS LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer






--------------------------------------------------------------------------------





Accepted as of the date first written above.
PURCHASERS:
 
 
 
 
 
SAGARD CREDIT PARTNERS, LP
 
By:
Its general partner, Sagard Credit Partners GP, Inc.
 
 
 
 
 
By:
/s/ Adam Vigna
 
 
Name: Adam Vigna
 
 
Title: Authorized Signatory
 
 
 
 
 
Signed at Toronto, Canada
 








--------------------------------------------------------------------------------





PACIFIC INVESTMENT MANAGEMENT COMPANY LLC,
 
as investment manager or adviser on behalf of certain entities as set forth in
the Confidential Letter
 
 
By:
/s/ Alfred T. Murata
 
 
Name: Alfred T. Murata
 
 
Title: Managing Director
 
 
 
 
 
 
 








--------------------------------------------------------------------------------















Exhibit A


Form of Compliance Certificate







--------------------------------------------------------------------------------





EXECUTION VERSION


COMPLIANCE CERTIFICATE


Financial Statement Date: December 31, 2018


To: Wilmington Trust, National Association, as Trustee, Collateral Agent and
Calculation Agent


Date: May ___, 2019


Ladies and Gentlemen:


Reference is made to that certain Second Amendment to Indenture (the "Second
Amendment") dated as of the date hereof by and among Fully House Resorts, Inc.,
a Delaware corporation (the "Company"), Full House Subsidiary, Inc., a Delaware
corporation, Full House Subsidiary II, Inc., a Nevada corporation, Stockman's
Casino, a Nevada corporation, Gaming Entertainment (Indiana) LLC, a Nevada
limited liability company, Gaming Entertainment (Nevada) LLC, a Nevada limited
liability company, Gaming Entertainment (Kentucky) LLC, a Nevada limited
liability company, Richard and Louise Johnson, LLC, a Kentucky limited liability
company, FHR-Colorado LLC, a Nevada limited liability company, FHR Atlas LLC, a
Nevada limited liability company, and Silver Slipper Casino Venture LLC, a
Delaware limited liability company (collectively, the "Guarantors"), and
Wilmington Trust, National Association, as Trustee, and Collateral Agent
("Agent"), and to that certain Notes Purchase Agreement (the "Notes Purchase
Agreement") dated as of the date hereof by and among the Company, the Guarantors
and the Purchasers (as defined therein), and to certain other documents
contemplated thereby. Capitalized terms not defined herein shall have the
meaning ascribed thereto in the Second Amendment and Notes Purchase Agreement.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Company, and that, as such, he/she
is authorized to execute and deliver this Compliance Certificate to the Agent on
behalf of the Company, and that:


1.     The Company has delivered the unaudited financial statements required by
Section 2.3(d)(viii) of the Notes Purchase Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders' equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.     The undersigned has reviewed and is familiar with the terms of the Second
Amendment and the Notes Purchase Agreement and has made, or has caused to be
made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Company during the accounting period
covered by such financial statements.


3.     A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
obligations under the Bond Documents, and to the best knowledge of the
undersigned, during such fiscal period the Company performed and observed each
covenant and condition of the Indenture, the Second





--------------------------------------------------------------------------------





Amendment, the Notes Purchase Agreement and other documents contemplated thereby
applicable to it, and no Default has occurred and is continuing.


4.     The representations and warranties of the Company and each other
Guarantor contained in Article 3 of the Notes Purchase Agreement or any other
documents contemplated thereby, or which are contained in any document furnished
at any time under or in connection with the Indenture, the Second Amendment or
the Notes Purchase Agreement that are qualified by "materiality" or "Material
Adverse Effect," are true and correct in all respects (and those that are not so
qualified are true and correct in all material respects) on and as of the date
hereof, except to the extent that such representations and warranties that are
qualified by "materiality" or "Material Adverse Effect" specifically refer to an
earlier date, in which case they are true and correct as of such earlier date
(and those that are not so qualified are true and correct in all material
respects as of such earlier date).


5.     The financial covenant analysis and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


6.     In the event of any conflict between the terms of this Compliance
Certificate and the Notes Purchase Agreement, the Notes Purchase Agreement shall
control, and any Schedule attached to this executed Compliance Certificate shall
be revised as necessary to conform in all respects to the requirements of the
Notes Purchase Agreement in effect as of the delivery of this executed
Compliance Certificate.






[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.


 
 
FULL HOUSE RESORTS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Lewis Fanger
 
 
 
Title: Chief Financial Officer








--------------------------------------------------------------------------------





SCHEDULE 1
to the Compliance Certificate


For the Quarter ended December 31, 2018 (the "Statement Date")


Section 4.41 - Total Leverage Ratio.
A.
Consolidated Funded Indebtedness at Statement Date:
$
 
 
 
 
B.
Cash and Cash Equivalents (other than On-Site Cash and in each case free and
clear of all Liens, other
 
 
than (x) nonconsensual liens provided for by Law and permitted by Section 4.10
of the Indenture,
 
 
(y) Liens permitted under Section 4.10(a) of the Indenture and (z) Liens
permitted under Section 4.10(l)
 
 
of the Indenture relating to the establishment of depository relations with
banks not given in connection
 
 
with the issuance of Indebtedness) at Statement Date:
$
 
 
 
 
C.
Consolidated Funded Indebtedness less Cash and Cash Equivalents at Statement
Date (Line A - Line B):
$
 
 
 
 
D.
Consolidated Net Income for four consecutive fiscal quarters ending on the
Statement Date (the
 
 
"Subject Period"):
$
 
 
 
 
 
plus, each of the following to the extent deducted in calculating Consolidated
Net Income:
 
 
 
 
 
 
1.
Consolidated Interest Charges:
$
 
 
 
 
 
2.
Provision for Federal, state, local and foreign income taxes:
$
 
 
 
 
 
3.
Depreciation expenses:
$
 
 
 
 
 
4.
Amortization expenses:
$
 
 
 
 
 
5.
Other non-recurring non-cash expenses reducing Consolidated Net Income which do
not represent
 
 
 
a cash item in the Subject Period or any future period:
$
 
 
 
 
 
6.
Stock compensation expense:
$
 
 
 
 
 
7.
Non-cash warrant-related expense:
$
 
 
 
 
 
8.
Costs or expenses related to the consummation of the Transactions:
$
 
 
 
 
 
9.
Pre-opening and other non-recurring expenses incurred in connection with the
construction of
 
 
 
the Cripple Creek Expansion Project contemplated as of the Issue Date, not to
exceed $1,000,000
 
 
 
in the aggregate:
$
 
 
 
 
 
11.
Costs and expenses associated with development of the Indiana Project in an
amount not to exceed
 
 
 
$200,000 in any fiscal year:
$
 
 
 
 






--------------------------------------------------------------------------------





 
12.
Non-recurring development expenses for new initiatives in an aggregate amount
not to exceed
 
 
 
$500,000 for the trailing four consecutive fiscal quarters:
$
 
 
 
 
 
minus, each of the following to the extent included in calculating Consolidated
Net Income:
 
 
 
 
 
 
13.
Federal, state, local and foreign income tax credits:
$
 
 
 
 
 
14.
Non-cash items increasing Consolidated Net Income:
$
 
 
 
 
 
15.
Interest income:
$
 
 
 
 
 
16.
Any exceptional, unusual or nonrecurring gains:
$
 
 
 
 
E.
Consolidated EBITDA (Line D + Lines 1 through 12 - Lines 13 through 16):
$
 
 
 
 
F.
Total Leverage Ratio (Line C / Line E):
_____ to 1



Maximum permitted:
 
 
Four Fiscal Quarters Ending
 
Maximum Total Leverage Ratio
December 31, 2018
 
5.25 to 1.00
March 31, 2019
 
6.00 to 1.00
June 30, 2019
 
6.00 to 1.00
September 30, 2019
 
6.00 to 1.00
December 31, 2019
 
6.00 to 1.00
March 31, 2020
 
6.00 to 1.00
June 30, 2020
 
5.75 to 1.00
September 30, 2020
 
5.75 to 1.00
December 31, 2020
 
5.50 to 1.00
March 31, 2021
 
5.50 to 1.00
June 30, 2021
 
5.25 to 1.00
September 30, 2021
 
5.25 to 1.00
December 31, 2021
 
5.00 to 1.00
March 31, 2022
 
4.75 to 1.00
June 30, 2022
 
4.75 to 1.00
September 30, 2022
 
4.75 to 1.00
December 31, 2022
 
4.75 to 1.00
March 31, 2023 and the last day of each fiscal quarter thereafter
 
4.50 to 1.00








--------------------------------------------------------------------------------







SCHEDULE 3.10(b)


Governmental Authorization


1.
Trustee and the Noteholders will be required to obtain gaming approvals prior to
exercise of remedies in gaming collateral following an Event of Default.



2.
Mississippi requires that copies of the Bond Documents, as revised by the Second
Amendment to Indenture, dated as of the date hereof, by and among the Company,
the Guarantors, and the Trustee (the "Second Amendment"), and this Agreement, be
filed with the MGC Corporate Securities Division within 14 days of the Closing
Date.



3.
Nevada Gaming Control Board Regulation 8.130 requires a report to be filed
within 30 days after the end of the calendar quarter in which the Closing Date
has occurred.



4.
Colorado requires that copies of the Bond Documents, as revised by the Second
Amendment and this Agreement, be filed with the Colorado Division of Gaming
following closing, such filing will take place within five Business Days
following the Closing Date.



5.
Final ratification of an interim approval issued on May 3, 2019 of the Bond
Documents, as revised by the Second Amendment and this Agreement, and the
transactions contemplated thereby will have to be awarded by the Indiana Gaming
Commission following the Closing Date, which ratification shall be obtained at
the Indiana Gaming Commission's next scheduled business meeting presently set
for May 30, 2019 (or, if no action is taken at the Indiana Gaming Commission's
next scheduled business meeting, at the subsequent Indiana Gaming Commission
meeting). The Company has taken all necessary steps to initiate the ratification
process.








--------------------------------------------------------------------------------







SCHEDULE 3.10(c)


Governmental Authorization; Other Consents


1.
Trustee and the Noteholders will be required to obtain gaming approvals prior to
exercise of remedies in gaming collateral following an Event of Default.



2.
Mississippi requires that copies of the Bond Documents, as revised by the Second
Amendment and this Agreement, be filed with MGC Corporate Securities Division
within 14 days of Closing Date.



3.
Nevada Gaming Control Board Regulation 8.130 requires a report to be filed
within 30 days after the end of the calendar quarter in which the Closing Date
has occurred.



4.
Colorado requires that copies of the Bond Documents, as revised by the Second
Amendment and this Agreement, be filed with the Colorado Division of Gaming
following closing, such filing will take place within five Business Days
following the Closing Date.



5.
Final ratification of an interim approval issued on May 3, 2019 of the Bond
Documents, as revised by the Second Amendment and this Agreement, and the
transactions contemplated thereby will have to be awarded by the Indiana Gaming
Commission following the Closing Date, which ratification shall be obtained at
the Indiana Gaming Commission's next scheduled business meeting presently set
for May 30, 2019 (or, if no action is taken at the Indiana Gaming Commission's
next scheduled business meeting, at the subsequent Indiana Gaming Commission
meeting). The Company has taken all necessary steps to initiate the ratification
process.








--------------------------------------------------------------------------------







SCHEDULE 3.12


Litigation




None.







--------------------------------------------------------------------------------





SCHEDULE 3.13


Real Property; Rising Star Vessel, Etc.




Owned Real Property
 
 
Address
 
Entity
1.
 
1560 and 1600 W. Williams Ave.
Fallon, NV
 
Stockman's Casino
2.
 
777 Rising Star Drive and 102 Industrial Access Rd.
Rising Sun, IN
 
Gaming Entertainment (Indiana) LLC
3.
 
Condo Pad Parcel
Yacht Club Drive
28 Harbor Circle
Phase II, Hancock County, MS
 
Silver Slipper Casino Venture LLC
4.
 
151 and 153 East Bennett Avenue,
Cripple Creek, CO
 
FHR-Colorado LLC
5.
 
173 East Bennett Avenue,
Cripple Creek, CO
 
FHR-Colorado LLC
6.
 
221, 233, 243, 247-249, 251 and 253 East Bennett Avenue,
Cripple Creek, CO
 
FHR-Colorado LLC
7.
 
260 East Warren Avenue,
Cripple Creek, CO
 
FHR-Colorado LLC
8.
 
The South 25 feet of Lot 8, Block 16, Fremont, now known as Cripple Creek,
County of Teller, State of Colorado
 
FHR-Colorado LLC
9.
 
Lower River Road, Burlington, KY 41005
 
Richard and Louise Johnson, LLC
10.
 
n/a East Carr Avenue, Cripple Creek, CO 80813
 
FHR-Colorado LLC
11.
 
Lots 36-38, Block 17 Fremont, now known as Cripple Creek, County of Teller,
State of CO
 
FHR-Colorado LLC
12.
 
Lots 5-8 and Lots 55-56, Cripple Creek First Addition, County of Teller, State
of CO
 
FHR-Colorado LLC
13.
 
Lots 25-33, Block 9 Fremont, now known as Cripple Creek, County of Teller, State
of CO
 
FHR-Colorado LLC
14.
 
Lots 11-16, Block 16, Fremont, now known as Cripple Creek, County of Teller,
State of CO
 
FHR-Colorado LLC
15.
 
Lots 1-7 AND North 100 Feet of Lot 8, Block 16, Fremont, now known as Cripple
Creek, County of Teller, State of CO; also commonly known as 123 N. 3rd St.,
Cripple Creek, County of Teller, State of CO
 
FHR-Colorado LLC
16.
 
Lots 8-9, Block 16 Fremont, now known as Cripple Creek, County of Teller, State
of CO; also commonly known as 244 E. Carr Avenue, Cripple Creek, County of
Teller, State of CO.
 
FHR-Colorado LLC








--------------------------------------------------------------------------------





Leased Real Property (Lessee)
 
 
Address
 
Lessee
1.
 
Portion of 111 Country Club Drive Incline Village, NV
 
Gaming Entertainment (Nevada) LLC
2.
 
5000 South Beach Blvd. and 5061 Shipyard Rd.
Bay St. Louis, MS
 
Silver Slipper Casino Venture LLC
3.
 
Warehouse and Administration Building
8244 Lakeshore Road
Bay St. Louis, MS
 
Silver Slipper Casino Venture LLC
4.
 
Welcome Center on Highway 90 and
7431 Highway 90
Bay St. Louis, MS
 
Silver Slipper Casino Venture LLC
5.
 
Silver Slipper RV Park
5311 South Beach Boulevard, Bay St. Louis, MS
 
Silver Slipper Casino Venture LLC
6.
 
217 East Bennett, Cripple Creek, CO
 
FHR-Colorado LLC
7.
 
209 East Bennett, Cripple Creek, CO
 
FHR-Colorado LLC
8.
 
120 North 2nd Street, Cripple Creek, CO
 
FHR-Colorado LLC
9.
 
Lots 1 through 13, Block 17, Cripple Creek Freemont Addition, also known by
Teller County Assessor's Schedule Nos. R0000312 through R0000323.
 
FHR-Colorado LLC
10.
 
Lots 29 through 36, Block 8, Cripple Creek Freemont Addition, also known by
Teller County Assessor's Schedule Nos. R0000288, R0000289 and R0000290.
 
FHR-Colorado LLC
11.
 
776 Rising Star Drive Rising Sun, IN 47040
 
Gaming Entertainment (Indiana) LLC
12.
 
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, NV 89135
 
Full House Resorts, Inc.
13.
 
Lot 39R Block 16, Fremont, now known as Cripple Creek, County of Teller, State
of CO; also commonly known as 279 East Bennett Avenue, Cripple Creek, CO 80813
 
FHR-Colorado LLC



Vessels
 
 
Vessel
 
Owner
1.
 
The Rising Star Vessel (as defined in the Notes Purchase Agreement)
 
Gaming Entertainment (Indiana) LLC








--------------------------------------------------------------------------------







SCHEDULE 3.14


Environmental Compliance




None.







--------------------------------------------------------------------------------





SCHEDULE 3.16


Obligations of the Company or the Guarantors


1.
The Warrants issued pursuant to the Warrant Purchase Agreement.



2.
Full House Resorts, Inc. Annual Incentive Plan for Executives, effective as of
January 1, 2017, as amended (the "Annual Incentive Plan").



3.
Full House Resorts, Inc. Equity Incentive Plan, effective as of May 5, 2015, as
amended (the "Equity Incentive Plan").



4.
Those options granted by the Company to Lewis Fanger pursuant to an Employment
Agreement, dated January 30, 2015.



5.
Those options granted by the Company to Daniel Lee pursuant to an Employment
Agreement, dated November 28, 2014, as amended.



6.
Those options granted by the Company to Adam Campbell pursuant to an Award
Agreement, dated May 12, 2015.



7.
Those options granted by the Company to Alex Stolyar pursuant to an Award
Agreement, dated May 11, 2015.



8.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated May 12, 2015.



9.
Those options granted by the Company to John Ferrucci pursuant to an Award
Agreement, dated May 12, 2015.



10.
Those options granted by the Company to John H. Sheldon III pursuant to an Award
Agreement, dated May 12, 2015.



11.
Those options granted by the Company to Scott Ruhl pursuant to an Award
Agreement, dated May 12, 2015.



12.
Those options granted by the Company to Adam Campbell pursuant to an Award
Agreement, dated June 22, 2016.



13.
Those options granted by the Company to Alex Stolyar pursuant to an Award
Agreement, dated June 22, 2016.



14.
Those options granted by the Company to Daniel R. Lee pursuant to an Award
Agreement, dated June 22, 2016.



15.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated June 22, 2016.



16.
Those options granted by the Company to John Ferrucci pursuant to an Award
Agreement, dated June 22, 2016.



17.
Those options granted by the Company to Lewis Fanger pursuant to an Award
Agreement, dated June 22, 2016.



18.
Those options granted by the Company to Marc Murphy pursuant to an Award
Agreement, dated May 23, 2016.



19.
Those options granted by the Company to Scott Ruhl pursuant to an Award
Agreement, dated June 22, 2016.



20.
Those options granted by the Company to Ellis Landau pursuant to an Award
Agreement, dated November 29, 2016.



21.
Those options granted by the Company to Carl Braunlich pursuant to an Award
Agreement, dated November 29, 2016.



22.
Those options granted by the Company to Craig Thomas pursuant to an Award
Agreement, dated November 29, 2016.



23.
Those options granted by the Company to Kenneth Adams pursuant to an Award
Agreement, dated November 29, 2016.



24.
Those options granted by the Company to Bradley Tirpak pursuant to an Award
Agreement, dated November 29, 2016.



25.
Those options granted by the Company to Kathleen Marshall pursuant to an Award
Agreement, dated November 29, 2016.








--------------------------------------------------------------------------------





26.
Those options granted to by the Company to W. H. Baird Garrett pursuant to an
Award Agreement, dated November 29, 2016.



27.
Those options granted by the Company to Kenneth Adams pursuant to an Award
Agreement, dated July 17, 2017.



28.
Those options granted by the Company to W. H. Baird Garrett pursuant to an Award
Agreement, dated July 17, 2017.



29.
Those options granted by the Company to Carl Braunlich pursuant to an Award
Agreement, dated July 17, 2017.



30.
Those options granted by the Company to Adam Campbell pursuant to an Award
Agreement, dated July 17, 2017.



31.
Those option granted by the Company to Daniel R. Lee pursuant an Award
Agreement, dated May 24, 2017.



32.
Those options granted by the Company to Benjamin Douglass pursuant to an Award
Agreement, dated July 17, 2017.



33.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated July 17, 2017.



34.
Those options granted by the Company to Lewis Fanger pursuant to an Award
Agreement, dated July 17, 2017.



35.
Those options granted by the Company to John Sheldon, III pursuant to an Award
Agreement, dated July 17, 2017.



36.
Those options granted by the Company to John Ferrucci pursuant to an Award
Agreement, dated July 17, 2017.



37.
Those options granted by the Company to Ellis Landau pursuant to an Award
Agreement, dated July 17, 2017.



38.
Those options granted by the Company to Kathleen Marshall pursuant to an Award
Agreement, dated July 17, 2017.



39.
Those options granted by the Company to Marc Murphy pursuant to an Award
Agreement, dated July 17, 2017.



40.
Those options granted by the Company to Scott Ruhl pursuant to an Award
Agreement, dated July 17, 2017.



41.
Those options granted by the Company to Alexander Stolyar pursuant to an Award
Agreement, dated July 17, 2017.



42.
Those options granted by the Company to Craig Thomas pursuant to an Award
Agreement, dated July 17, 2017.



43.
Those options granted by the Company to Bradley Tirpak pursuant to an Award
Agreement, dated July 17, 2017.



44.
Those options granted by the Company to Kenneth Adams pursuant to an Award
Agreement, dated June 18, 2018.



45.
Those options granted by the Company to W. H. Baird Garrett pursuant to an Award
Agreement, dated June 18, 2018.



46.
Those options granted by the Company to Carl Braunlich pursuant to an Award
Agreement, dated June 18, 2018.



47.
Those options granted by the Company to Ellis Landau pursuant to an Award
Agreement, dated June 18, 2018.



48.
Those options granted by the Company to Kathleen Marshall pursuant to an Award
Agreement, dated June 18, 2018.



49.
Those options granted by the Company to Craig Thomas pursuant to an Award
Agreement, dated June 18, 2018.



50.
Those options granted by the Company to Bradley Tirpak pursuant to an Award
Agreement, dated June 18, 2018.



51.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated October 1, 2018.



52.
Those options granted by the Company to Alexander Stolyar pursuant to an Award
Agreement, dated October 1, 2018.



53.
Those options granted by the Company to Baxter Lee pursuant to an Award
Agreement, dated April 8, 2019.






--------------------------------------------------------------------------------





SCHEDULE 3.19


Trademarks, Patents, Copyrights


TRADEMARKS
 
Mark
Owner
Application/
Registration No.
Status
1
AMERICAN PLACE
Full House Resorts, Inc.
86714046
Pending
2
FULL HOUSE RESORT AND CASINO
Full House Resorts, Inc.
3680085
Registered
3
FULL HOUSE RESORTS
Full House Resorts, Inc.
3250160
Registered
4
FULL HOUSE RESORTS and Design
Full House Resorts, Inc.
3250177
Registered
5
FULL HOUSE RESORTS (and Design)
Full House Resorts, Inc.
5555846
Registered
6
GRAND LODGE CASINO and Design
Gaming Entertainment (Nevada) LLC
3760969
Registered
7
PLAYERS ADVANTAGE CLUB
Gaming Entertainment (Nevada) LLC
2639239
Registered
8
RISING STAR CASINO RESORT and Design
Full House Resorts, Inc.
4313520
Registered
9
RISING STAR CASINO RESORT
Full House Resorts, Inc.
4296062
Registered
10
RISING STAR REWARDS and Design
Full House Resorts, Inc.
4177845
Registered
11
RISING STAR REWARDS
Full House Resorts, Inc.
4090079
Registered
12
STOCKMAN’S CASINO
Full House Resorts, Inc.
4494260
Registered
13
THE LODGE AT RISING STAR CASINO
Full House Resorts, Inc.
4966002
Registered
14
THE LODGE AT RISING STAR CASINO and Design
Full House Resorts, Inc.
4966001
Registered
15
Christmas Casino
Full House Resorts, Inc.
5130618
Registered
16
CRIPPLE CREEK CHRISTMAS CASINO
Full House Resorts, Inc.
87749537
Pending
17
CRIPPLE CREEK CHRISTMAS CASINO & INN
Full House Resorts, Inc.
87749545
Pending
18
CRIPPLE CREEK CHRISTMAS INN
Full House Resorts, Inc.
87749541
Pending
19
Crippled Cow Logo DESIGN ONLY
Full House Resorts, Inc.
5604445
Registered
20
QUEEN CITY MARKET and Design
Gaming Entertainment (Indiana) LLC
3862067
Registered
21
STOCKMAN’S CASINO and design
Full House Resorts, Inc.
5287710
Registered
22
The Crippled Cow
Full House Resorts, Inc.
5325829
Registered
23
9,494 Lounge
Full House Resorts, Inc.
87691610
Pending
24
MS. LUCKY LADY
Gaming Entertainment (Kentucky) LLC
88093479
Pending
25
A TRUE COLORADO STYLE CASINO
FHR-Colorado LLC
20121212537 (State of Colorado)
Registered
26
BILLY’S CASINO
FHR-Colorado LLC
20141567981 (State of Colorado)
Registered
27
BILLY’S CASINO
Full House Resorts, Inc.
5550851
Registered
28
BRONCO BILLY’S A TRUE COLORADO CASINO & HOTEL
FHR-Colorado LLC
20151582869 (State of Colorado)
Registered
29
BRONCO BILLY’S CASINO
FHR-Colorado LLC
20121155619 (State of Colorado)
Registered








--------------------------------------------------------------------------------





 
Mark
Owner
Application/
Registration No.
Status
30
BRONCO BILLY’S
Full House Resorts, Inc.
8777991
Suspended pending outcome of cancellation
31
BUFFALO BILLY’S CASINO
FHR-Colorado LLC
20151582645 (State of Colorado)
Registered
32
BUFFALO'S CASINO1
Full House Resorts, Inc.
87778033
Pending
33
COLORADO’S BEST BET
FHR-Colorado LLC
19921047268 (State of Colorado)
Registered
34
CRIPPLE CREEK’S LUCKY CASINO
FHR-Colorado LLC
20151559246 (State of Colorado)
Registered
35
CHRISTMAS CASINO & INN BY BRONCO BILLY'S
Full House Resorts, Inc.
88093608
Pending
36
LA POSADA DEL LLANO HORSE RACING CASINO RESORT (and design)
Full House Resorts, Inc.
88094023
Pending
37
LA POSADA DEL LLANO
Full House Resorts, Inc.
88082068
Pending
38
MOVING GRANDSTAND
Full House Resorts, Inc.
88082062
Pending
39
RUDY'S DINER (and Design)
Full House Resorts, Inc.
88132306
Pending



__________
1.    Grantor is in the process of amendment application to BUFFALO BILLY'S
CASINO





--------------------------------------------------------------------------------





DOMAIN NAMES


Domain Name2
Registrant
fullhouseresorts.com
Full House Resorts, Inc.
grandlodgecasino.com
Gaming Entertainment (Nevada), LLC
risingstarcasino.com
Full House Resorts, Inc.
risingstarrvpark.com
Full House Resorts, Inc.
risingstarcasinorvpark.com
Full House Resorts, Inc.
thechristmascasino.com
Full House Resorts, Inc.
thechristmascasino.net
Full House Resorts, Inc.
risingstarferry.com
Full House Resorts, Inc.
ferry.us
Full House Resorts, Inc.
stockmanscasino.com
Stockman’s Casino
broncobillyscasino.com
FHR-Colorado LLC
broncobillys.biz
Full House Resorts, Inc.
cripplecreekchristmas.com
Full House Resorts, Inc.
americanplace.us
Full House Resorts, Inc.
americanplaceindianapolis.com
Full House Resorts, Inc.
americanplaceindy.com
Full House Resorts, Inc.
laposadadelllano.com
Full House Resorts, Inc.
laposadanewmexico.com
Full House Resorts, Inc.
laposadacasino.com
Full House Resorts, Inc.
silverslipper-ms.com*
Silver Slipper Casino Venture LLC
silverslippersports.com*
Silver Slipper Casino Venture LLC
silverslipperfantasysports.com*
Silver Slipper Casino Venture LLC
ssbelarc.com*
Silver Slipper Casino Venture LLC
Silverslipperfullhouse.com*
Silver Slipper Casino Venture LLC
Silverslippercasinohotel.com*
Silver Slipper Casino Venture LLC
SS_EMS.com*
Silver Slipper Casino Venture LLC
ChristmasCasinoandInn.com
Full House Resorts, Inc.
BroncoBillysChristmas.com
Full House Resorts, Inc.
ChristmasCasinoandInnByBroncoBillys.com
Full House Resorts, Inc.

__________
2.    An asterisk (*) in this table denotes ownership with respect to the domain
name registration.




PATENTS
None.




COPYRIGHTS
None.











--------------------------------------------------------------------------------





SCHEDULE 3.21


Subsidiaries


 
Name
Jurisdiction of Organization
Class of Equity Security
Certificated (Yes/No)
Certificate Number
Equity Securities Outstanding
Percentage Owned by
Borrower
Ownership
1


Full House Subsidiary, Inc.
Delaware
Common Stock
Yes
No. 1
100
100%
Wholly Owned by Full House Resorts, Inc.
2


Full House Subsidiary II, Inc.
Nevada
Common Stock
Yes
No. 1
100
100%
Wholly Owned by Full House Resorts, Inc.
3


Gaming Entertainment
(Nevada) LLC
Nevada
Membership
Interests
No
N/A
N/A
100%
Wholly Owned by Full House Resorts, Inc.
4


Gaming Entertainment (Indiana) LLC
Nevada
Membership
Interests
No
N/A
1,000
100%
Wholly Owned by Full House Resorts, Inc.
5


Stockman’s Casino
Nevada
Common Stock
Yes
No. 5
1,000
100%
Wholly Owned by Full House Resorts, Inc.
6


Silver Slipper Casino Venture LLC
Delaware
Membership
Interests
Yes
N/A
1,000
100%
Wholly Owned by Full House Resorts, Inc.
7


Gaming Entertainment
(Kentucky) LLC
Nevada
Membership
Interests
No
N/A
N/A
100%
Wholly Owned by Full House Resorts, Inc.
8


Richard and Louise Johnson, LLC
Kentucky
Membership
Interests
No
N/A
N/A
100%
Wholly Owned by Full House Resorts, Inc.
9


FHR-Colorado LLC
Nevada
Membership Interests
No
N/A
N/A
100%
Wholly Owned by Full House Subsidiary, Inc.
10


FHR-Atlas LLC
Nevada
Membership Interests
No
N/A
N/A
100%
Wholly Owned by Full House Subsidiary, Inc.










--------------------------------------------------------------------------------





SCHEDULE 3.27


Insurance


See attached.







--------------------------------------------------------------------------------





SCHEDULE 3.28


Agreements with Affiliates and Other Agreements


1. The Annual Incentive Plan.


2. The Equity Incentive Plan.


3. Employment Agreement, dated November 28, 2014, between Full House Resorts,
Inc., and Daniel R. Lee, as amended.


4. Employment Agreement, dated January 30, 2015, between Full House Resorts,
Inc., and Lewis A. Fanger.


5. Employment Agreement, dated September 17, 2018, between Full House Resorts,
Inc., and Elaine L. Guidroz.


6. Employment Agreement, dated September 17, 2018, between Full House Resorts,
Inc., and Alex J. Stolyar.


7. Employment Agreement, dated November, 2013, between Full House Resorts, Inc.,
and John H. Sheldon, as amended.


8. Employment Agreement, dated October 1, 2012, between Silver Slipper Casino
Venture, LLC and John N. Ferrucci.


9. Employment Agreement, dated November 1, 2016, between FHR-Colorado, LLC and
Benjamin Douglass, as amended.


10. Employee Contract, dated January 1, 2015, between Pioneer Group, Inc. and
Marc Murphy, as amended.


11. Employee Agreement, dated April 1, 2019, between FHR-Colorado, LLC and
Baxter Lee.


12. Agreement Not to Compete, dated August 18, 2006, between Grand Victoria
Casino & Resort L.P. and Steven Jimenez.







--------------------------------------------------------------------------------





SCHEDULE 7.3


Purchaser Notice Information




Pacific Investment Management Company LLC
c/o 650 Newport Center Drive
Newport Beach, CA 92600
Attention: Legal Counsel
Telephone: 949-720-6000
Fax: 949-720-1376


Sagard Credit Partners, LP
161 Bay Street
Suite 5000
Toronto, ON M5J 2S1
Attention: Mustafa Humayun
Telephone: (416) 607-2279



